*DETAILED ACTION*
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s response dated February 17, 2022 is acknowledged.
Priority
This application is a 371 of PCT/US2017/033419 filed on 05/18/2017, which claims benefit in provisional application 62/338,492 filed on 05/18/2016. 
Claim Status
Claims 27, 29-34, 36, 121-124, 126, 128, and 135-138 are pending. Claims 27, 30, 31, 33, 34, 36, 136, and 138 were amended. Claims 1-26, 28, 35, 37-120, 125, 127, and 129-134 were canceled. Claims 121-124, 126, and 128 remain withdrawn. Claims 27, 29-34, 36, and 135-138 are examined on the merits.
Withdrawn Claim Objections
Objections to claims 28 and 138 are withdrawn because claim 28 was cancelled and claim 138 was amended to recite the full name for PEG. 
Withdrawn Claim Rejections — 35 USC § 112



Withdrawn Claim Rejections —35 USC § 103
Rejections of claims 27-33 and 135-138 over Smith et al. (WO 2014/153052 A2 Published September 25, 2014 — of record in PTO-892 dated 04/02/2021) and Ansell et al. (WO 2015/199952 Al Published December 30, 2015 — of record in PTO-892 dated 04/02/2021) are withdrawn because the claims were amended to exclude prior art compound 1 and compound 37 from the claimed genus of lipid compounds. Applicant’s arguments directed to these rejections are moot because rejections are withdrawn. 
New and Maintained Claim Rejections – 35 USC § 112
As Necessitated by Amendment 
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 135-138 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 135-138 each require the composition of claim 27 wherein the lipid nanoparticle comprises a mole % range of an ionizable lipid, a phospholipid, a structural lipid, and a PEG lipid, respectively. The scope of the ranges is indefinite because it is unknown what the concentrations are based on.
	Rejections of claims 135-138 are maintained because the claims were not amended to recite that concentration ranges expressed as mole % are based on the total number of moles of 
	
	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 34 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 34 does not further limit claim 27 for the following reasons:
Compound 90 is missing 5-9 -CH2- groups between the nitrogen atom and the ester group in order to meet the requirement of the variable “m”. Compound 90 contains two alkyl chains each having 3 methylene groups. 
Compound 121 is missing a moiety that corresponds to the variable Q. 
Compound 133 contains two alkyl chains each having 9 methylene groups between the nitrogen atom and the ester group. One alkyl chain corresponds to claimed alkyl chain having “l” repetitions. The compound is outside the scope because the claimed chain is allowed to have 3-7 methylene groups.
2 and R3 bonded to CH.
Compound 137 contains 11 methylene groups in the alkyl chain that corresponds to claimed alkyl chain having “l” number of methylene groups. The compound is outside the scope because the claimed chain is allowed to have 3-7 methylene groups.
Compound 142 contains two alkyl chains each having 11 methylene groups between the nitrogen atom and ester groups. The compound is outside the scope of formula (IA) because in formula (IA) the longest corresponding alkyl groups have 7 and 9 methylene groups. 
Compound 149 contains 9 methylene groups in the alkyl chain that corresponds to claimed alkyl chain having “l” repetitions. The compound is outside the scope because the claimed chain is allowed to have 3-7 methylene groups.
Compound 150 contains 11 methylene groups in the alkyl chain that corresponds to claimed alkyl chain having “l” repetitions. The compound is outside the scope because the claimed chain is allowed to have 3-7 methylene groups.
Compound 153 is missing a moiety that corresponds to the variable M. 
Compound 154 is missing a moiety that corresponds to the variable R4.
Compound 186 contains 9 methylene groups in the alkyl chain that corresponds to claimed alkyl chain having “l” repetitions. The compound is outside the scope because the claimed chain is allowed to have 3-7 methylene groups.
Compound 189 contains 9 methylene groups in the alkyl chain that corresponds to claimed alkyl chain having “l” repetitions. The compound is outside the scope because the claimed chain is allowed to have 3-7 methylene groups.
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
Claims 34 and 135-138 are rejected.  Claims 27, 29-33, and 36 are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://private-pair.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/ 
Primary Examiner, Art Unit 1617